Citation Nr: 1703738	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-05 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a restoration of a 30 percent disability rating for mild trench foot, with mild residual, right (herein right foot disability), from January 1, 2016.

2.  Entitlement to a restoration of a 30 percent disability rating for mild trench foot, with mild residual, left (herein left foot disability), from January 1, 2016.

3.  Entitlement to an initial disability rating in excess of 30 percent for a right foot disability prior to January 1, 2016 and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 30 percent for a left foot disability prior to January 1, 2016 and in excess of 20 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 20 percent for lumbar muscle spasm (spinal stenosis) (herein low back disability).

6.  Entitlement to a disability rating in excess of 10 percent for neuropathy, left lower extremity.

7.  Entitlement to a disability rating in excess of 10 percent for neuropathy, right lower extremity.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to service connection for a bilateral hearing loss disability.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a right wrist disability.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1996 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by multiple Department of Veterans Affairs (VA) Regional Offices (ROs) (though jurisdiction now lies with the St. Petersburg, Florida RO).  Specific procedural history related to individual claims will be addressed further below, as relevant.  

The issues on appeal are before the Board from multiple appeal streams.  With respect to the increased initial disability rating claim for a low back disability, in response to a March 2012 Statement of the Case (SOC) addressing this issue, a March 2012 VA Form 9 was submitted that requested a Board hearing (this request was reiterated in a July 2015 VA Form 9 that was presumably in response to a June 2015 Supplemental Statement of the Case (SSOC) addressing the low back increased rating claim).  The Veteran was scheduled for a Board hearing in February 2016, but correspondence received from the Veteran's representative in January 2016 withdrew his hearing request.

With respect to all other issues on appeal, except for the restoration of right and left feet disability ratings and the sleep apnea service connection claims, the Veteran's prior representative submitted a July 2013 Notice of Disagreement (NOD) as to a June 2013 rating decision.  The Veteran's prior representative requested "an informal telephonic conference, pursuant to 38 C.F.R. § 3.2600" (this request was reiterated in a June 2014 statement from the prior representative).  The Board notes that 38 C.F.R. § 3.2600 (2016) relates to the Decision Review Officer (DRO) process and specifically provides for "the holding of an informal conference with the claimant."  In July 2015, the Veteran appointed a new representative, his current representative.  In February 2016, an SOC was issued by a DRO addressing the issues in this appeal stream.  While it is unclear if the requested informal telephonic conference was held prior to the February 2016 SOC issued by a DRO, this request was made by the Veteran's prior representative and his new representative did not subsequently request such a hearing.  As such, the Veteran's informal DRO hearing request is considered to be withdrawn.  The Board additionally notes that, with respect to all issues on appeal except for the increased initial disability rating claim for a low back disability and the sleep apnea service connection claim, in an April 2016 statement, which was accepted as a substantive appeal in lieu of a VA Form 9, the Veteran's current representative stated that the Veteran did not want a hearing.  Also, the Veteran was notified, via a letter accompanying the February 2016 SOC, of the opportunity to testify before the Board.  The United States Court of Appeals for Veterans Claims has held that when a veteran is denied a hearing before the RO, there is no due process violation if he is subsequently offered the opportunity for a hearing before the Board.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  The Board therefore finds that, even assuming that there was an outstanding DRO hearing request, the Veteran was not prejudiced in this instance.  

Similarly, in response to a March 2015 rating decision that denied entitlement to service connection for sleep apnea, the Veteran's prior representative submitted a July 2015 NOD, requested an informal telephonic conference and requested the DRO process.  As noted, the Veteran appointed a new representative, his current representative, in July 2015.  In August 2015, this representative submitted a NOD that did not specifically request a DRO hearing and that specifically noted that the Veteran would not "like to receive a telephone call or e-mail from a representative at your local [RO] regarding your NOD."  Also, later in August 2015, the Veteran's representative submitted a statement indicating that the Veteran requested the traditional appeal process, rather than the DRO process (a separate SOC was issued in February 2016 pursuant to this process that only addressed the sleep apnea service connection claim).  As such, the Veteran's informal DRO hearing request is considered to be withdrawn.  The Board additionally notes that, with respect to the sleep apnea service connection claim, in an April 2016 statement, which was accepted as a substantive appeal in lieu of a VA Form 9, the Veteran's current representative stated that the Veteran did not want a hearing.  Similar to the above discussion, the Veteran was notified, via a letter accompanying the February 2016 SOC, of the opportunity to testify before the Board.  The Board therefore finds that, even assuming that there was an outstanding DRO hearing request, the Veteran was not prejudiced in this instance.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).     

Subsequent to the most recent SSOC issued in June 2015 for the increased initial disability rating claim for a low back disability and the two SOCs issued in February 2016 for all other issues on appeal, additional evidence was submitted in May 2016.  This evidence included an affidavit statement from the Veteran and an "Expert Independent Medical Review," which was a private medical opinion.  Review of this additional evidence by the Agency of Original Jurisdiction (AOJ) was specifically waived by the Veteran's representative in a May 2016 statement.   

The issues of entitlement to a disability rating in excess of 20 percent for a low back disability, entitlement to a disability rating in excess of 10 percent for left and right lower extremity neuropathy, entitlement to service connection for tinnitus and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The reduction of the assigned disability ratings for the Veteran's bilateral foot disabilities from 30 percent to 20 percent on the basis of CUE in the June 2013 rating decision was improper because there was not CUE in the June 2013 rating decision.

2.  The Veteran's bilateral foot disabilities are specifically listed in the rating schedule, specifically under Diagnostic Code 7122, and therefore rating by analogy is not appropriate.

3.  The Veteran is assigned the highest schedular disability ratings available under Diagnostic Code 7122 for his bilateral foot disabilities throughout the appeal period.

4.  The Veteran did not have a bilateral hearing loss disability for VA purposes during the appeal period.

5.  A right wrist disability (sprain) is related to the Veteran's active service.
6.  Sleep apnea is not related to the Veteran's active service.

7.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Restoration of the previously assigned 30 percent disability ratings for the Veteran's bilateral foot disabilities is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.2600(e), 4.104, Diagnostic Code 7122 (2016).

2.  Throughout the appeal period, a disability rating in excess of 30 percent is not warranted for the Veteran's bilateral foot disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

3.  A bilateral hearing loss disability was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).  

4.  Right wrist sprain was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

5.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of a 30 Percent Disability Rating for Right and Left Foot Disabilities

Initially, as will be outlined further below, the Board is granting a restoration of the 30 percent disability ratings for the Veteran's bilateral foot disabilities, which is a fully favorable finding.  As such, VA's fulfillment of its duties to notify and assist with respect to these issues need not be addressed.

Procedural History

The Veteran filed a claim on January 11, 2011 for entitlement to service connection for a cold injury.  A June 2013 rating decision granted entitlement to service connection for mild trench foot, with mild residual, right and left.  A 30 percent disability rating was assigned, effective January 11, 2011.  In July 2013, the Veteran's representative filed a NOD as to "all issues" in the June 2013 rating decision and requested the DRO process.

In July 2015, the Veteran was notified of a July 2015 DRO rating decision that found clear and unmistakable error (CUE) in the June 2013 rating decision with respect to the assigned disability ratings for the Veteran's bilateral foot disabilities and proposed to reduce the disability rating for such disabilities from 30 percent to 20 percent.  

In October 2015, the Veteran was notified that the proposed reduction was effectuated via an October 2015 rating decision, with an effective date of the reduction of January 1, 2016.  Later in October 2015, the Veteran filed a NOD as to this rating decision and noted an area of disagreement as the evaluation of disability and noted a percentage evaluation sought of 30 percent.  

A February 2016 SOC addressed the issues of "[e]valuation of" bilateral foot disabilities "previously evaluated as 30 percent disabling from January 11, 2011 to January 1, 2016."  The SOC also separately addressed the issue of "[e]valuation of" bilateral foot disabilities "currently evaluated as 20 percent disabling from January 1, 2016."  

Legal Criteria

Initially, as referenced above, 38 C.F.R. § 3.2600 (2016) relates to the DRO process of reviewing a decision by the AOJ that a timely NOD has been filed in response to.  38 C.F.R. § 3.2600(e) (2016) provides that a DRO "may reverse or revise (even if disadvantageous to the claimant) prior decisions of an [AOJ] (including the decision being reviewed or any prior decision that has become final due to failure to timely appeal) on the grounds of [CUE]."  As outlined above, this is what occurred in this case, as the July 2015 rating decision revised the prior June 2013 rating decision, with respect to the assigned disability ratings for the Veteran's bilateral foot disabilities, based on a finding of CUE in that rating decision.

Generally, CUE "is a very specific and rare kind of error...that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  See 38 C.F.R. § 20.1403 (2016).  More specifically, "in order to establish CUE," the Veteran:

must show that (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been "manifestly different."
   
See Bouton v. Peake, 23 Vet. App. 70 (2008).  In this case, it was not the Veteran alleging CUE in the June 2013 rating decision, but rather the AOJ and therefore the AOJ was required to show the preceding in order to establish CUE in the June 2013 rating decision.  

The Veteran's bilateral foot disabilities have been evaluated under Diagnostic Code 7122 (Cold injury residuals).  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).  Pursuant to this Diagnostic Code, a 10 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent disability rating is the highest schedular rating available under this Diagnostic Code.  

Evidence and Analysis 

The June 2013 rating decision, which granted entitlement to service connection for bilateral foot disabilities and assigned a 30 percent disability rating, stated that the 30 percent disability ratings were based on cold sensitivity, color changes, nail abnormalities, numbness and pain.  As outlined above, a 30 percent disability rating under Diagnostic Code 7122 requires at least one of the following symptoms: arthralgia or other pain, numbness, or cold sensitivity; and additionally at least two of the following symptoms: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities.  The June 2013 rating decision found from the first group of symptoms that pain, numbness and cold sensitivity were all present and found from the second group of symptoms that nail abnormalities and color changes were present.

The record that existed at the time of the June 2013 rating decision contained various evidence, but most relevant was a May 2013 VA examination report, which included a cold injury protocol.  The examination stated that "[o]n occasion the [V]eteran states when his feet are exposed to cold temperatures the ankles swell and the feet are very tender...The [V]eteran states the feet are stay tender for approx[imately] 24 hours."  The examination report noted that there were no amputations related to cold injury and no history of other tissue loss.  It was noted that there was not hyperhidrosis of affected parts.  The examination report noted that pain was present in the affected area, specifically the arches of the foot.  Cold sensitivity was noted in the affected area as mild.  It was noted that there was a history of recurrent fungal infections in the left and right feet.  It was noted that there was not a history of decreased or lost sensations (numbness) or a history of abnormal color.  A history was noted of nail abnormalities, specifically fungus infection on both feet.  The examination report noted "none" in response to an item of "cold-injured are(s) with arthritis or stiffness of joints."

Upon physical examination, sensory findings of the right and left lower extremities were noted as normal to vibration, pain/pinprick, position sense and light touch.  It was noted for both the left and right foot that the color of affected area was normal, that skin moisture was "[d]rier than normal/cracks/fissure" and that nails were affected, specifically with onychomycosis and thickening noted.

An opinion was provided that addressed the Veteran's feet with respect to direct service connection.  The examiner included in this opinion the results of May 2013 x-rays of the Veteran's feet, which noted an impression of "[m]ild degenerative change with calcaneal spurs, hallux valgus and hammertoe deformities."  The examiner stated that "[a]ccording to a widely-utilized, literature-based medical source, 'Up-To-Date', longer-term complications of trench food (cold injuries) include hypersensitivity to the cold" and that "[l]ate and long-term or permanent sequelae include...arthritis, bony abnormalities."  The examiner then stated that "[t]he [V]eteran has hypersensitivity to cold (per [V]eteran's [history]) and [V]eteran has mild degenerative changes bilateral foot."  

As noted above, the July 2015 rating decision found CUE in the June 2013 rating decision with respect to the assigned disability ratings for the Veteran's bilateral foot disabilities and proposed to reduce the disability rating for such disabilities from 30 percent to 20 percent.  This rating decision stated as follows for the right foot disability (the discussion of the left foot disability was essentially the same):

The objective evidence from VA examination noted normal sensation, cold sensation, no color changes, normal motor strength, nail fungus, no x-ray evidence of osteoarthritis, no tissue loss and no hyperhidrosis.  The subjective sensation pain was used to grant the radiculopathy since there was no clinical evidence of decreased sensation.  The trench foot was granted based on cold sensation, pain, numbness, color changes and nail abnormalities.  This was clearly and unmistakably an error as there was no objective findings of numbness and color changes and the symptom of pain was already used to grant the evaluation of radiculopathy.  That left cold sensation and nail abnormality which supports a 20 percent evaluation for the residual of mild trench foot due to two residual findings.

The evidence clearly and unmistakably shows pyramiding in using pain twice for two separate evaluations and using color changes and numbness when there was no objective findings of either.

The October 2015 rating decision, which effectuated the proposed reduction outlined in the July 2015 rating decision, stated as follows for the right foot disability (the discussion of the left foot disability was essentially the same):

The evidence clearly and unmistakably shows that an error was made in granting a 30 percent evaluation for mild trench foot, because the medical evidence does not show two or more of the additional symptoms required per Rating Schedule criteria.  Therefore, a clear and unmistakable error is found in the evaluation of mild trench foot, with mild residual, right, and the evaluation is reduced to 20 percent disabling.

Upon review, the Board concludes that there was not CUE in the June 2013 rating decision as to the assignment of 30 percent disability ratings for the Veteran's bilateral foot disabilities.  

As explained above, a 30 percent disability rating under Diagnostic Code 7122 requires at least one of the following symptoms: arthralgia or other pain, numbness, or cold sensitivity; and additionally at least two of the following symptoms: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities.  With respect to the first group of symptoms, the May 2013 VA examination report specifically noted cold sensitivity in the affected areas.  This symptom, without more required, satisfied the requirement of one symptom from the first group of symptoms for a 30 percent disability rating under Diagnostic Code 7122.  

The May 2013 examination report also noted that there was not a history of decreased or lost sensations (numbness) and upon physical examination sensory findings of the right and left lower extremities were noted as normal to vibration, pain/pinprick, position sense and light touch.  As such, while the June 2013 rating decision cited numbness as being present, this was not documented by the May 2013 VA examination report.  This fact was noted in the July 2015 rating decision that found CUE in the June 2013 rating decision.  

As referenced above and as relevant, CUE requires that (1) the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  Applying these standards, while the June 2013 rating decision's finding of numbness could be considered an error based on the record that existed at that time in that such was not demonstrated by the May 2013 VA examination report, this error is not CUE because had this error not been made, the outcome would not have been manifestly different, which would mean that a 30 percent disability rating was not warranted.  As referenced, a 30 percent disability rating under Diagnostic Code 7122 only requires one symptom from the first group of symptoms.  Cold sensitivity was specifically noted on the May 2013 VA examination report and the presence of this symptom was not disputed by the July 2015 and October 2015 rating decisions that found CUE in the June 2013 rating decision.  In fact, the July 2015 and October 2015 rating decisions referenced that a 20 percent disability rating was warranted for the Veteran's bilateral foot disabilities based on (in part) cold sensitivity.  

As the symptom of cold sensitivity was present, the symptom of numbness was not necessary for a 30 percent disability rating under Diagnostic Code 7122, and even assuming (without deciding) that this symptom was not present, this does not necessarily result in a 30 percent disability rating under Diagnostic Code 7122 not being warranted.  As such, even if numbness was not present and was noted in error by the June 2013 rating decision, this was not CUE because it would not have resulted in a manifestly different outcome.

Similarly, the July 2015 and October 2015 rating decisions that found CUE in the June 2013 rating decision stated that, essentially, the symptom of pain was considered in the assignment of compensable disability ratings for the Veteran's service-connected left and right lower extremity neuropathy and that pain could therefore not be considered in evaluating the Veteran's bilateral foot disabilities because this would impermissibly be pyramiding.  See 38 C.F.R. § 4.14 (2016) (titled as "Avoidance of pyramiding" and stating that "[t]he evaluation of the same disability under various diagnoses is to be avoided").  

Accepting this premise, the June 2013 rating decision's finding of pain could be considered an error based on the record that existed at that time in that such was already being considered in the evaluation of left and right lower extremity neuropathy.  Even assuming (without deciding), however, that the evaluation of the Veteran's bilateral foot disabilities could not consider the symptom of pain due to pyramiding concerns, the June 2013 rating decision's finding of pain is not CUE because had this error not been made, the outcome would not have been manifestly different, which would mean that a 30 percent disability rating was not warranted.  As the symptom of cold sensitivity was present, as discussed above, the symptom of pain was not necessary for a 30 percent disability rating under Diagnostic Code 7122, and even assuming (without deciding) that this symptom could not be used in evaluating the Veteran's bilateral foot disabilities due to pyramiding concerns, this does not necessarily result in a 30 percent disability rating under Diagnostic Code 7122 not being warranted.  As such, even if pain could not be considered and was noted in error by the June 2013 rating decision, this was not CUE because it would not have resulted in a manifestly different outcome.

As noted, a 30 percent disability rating under Diagnostic Code 7122 requires at least one of the following symptoms: arthralgia or other pain, numbness, or cold sensitivity; and additionally at least two of the following symptoms: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities.  With respect to the first group of symptoms, as discussed, cold sensitivity was noted on the May 2013 VA examination report and the finding of such symptom in the June 2013 rating decision was not disputed by the July 2015 and October 2015 rating decisions that found CUE in the June 2013 rating decision.  The remaining issue is whether at least two of the symptoms from the second group of symptoms were present as required for a 30 percent disability rating under Diagnostic Code 7122.

The May 2013 VA examination report noted a history of nail abnormalities, specifically fungus infection on both feet, and upon physical examination, it was noted that nails were affected, specifically with onychomycosis and thickening noted.  The June 2013 rating decision noted nail abnormalities in the decision granting 30 percent disability ratings for the Veteran's bilateral foot disabilities.  The presence of this symptom was not disputed by the July 2015 and October 2015 rating decisions that found CUE in the June 2013 rating decision.  In fact, the July 2015 and October 2015 rating decisions referenced that a 20 percent disability rating was warranted for the Veteran's bilateral foot disabilities based on (in part) nail abnormalities.  As such, one of the two symptoms, nail abnormalities, from the second group of symptoms required for a 30 percent disability rating under Diagnostic Code 7122 was present.  The remaining issue is whether one of the other symptoms from the second group of symptoms under Diagnostic Code 7122 was present.

In this regard, the June 2013 rating decision noted color changes in the decision granting 30 percent disability ratings for the Veteran's bilateral foot disabilities.  The May 2013 VA examination report, however, noted that there was not a history of abnormal color and upon physical examination, it was noted for both the left and right foot that the color of affected area was normal.  This discrepancy was highlighted by the July 2015 and October 2015 rating decisions that found CUE in the June 2013 rating decision.  

While the June 2013 rating decision's finding of color changes could be considered an error based on the record that existed at that time in that such was not demonstrated by the May 2013 VA examination report, this error is not CUE because had this error not been made, the outcome would not have been manifestly different, which would mean that a 30 percent disability rating was not warranted.  

In this regard, the June 2013 rating decision did not address x-ray abnormalities, which is one of the symptoms from the second group of symptoms under Diagnostic Code 7122.  The July 2015 and October 2015 rating decisions that found CUE in the June 2013 rating decision both referenced that the May 2013 VA examination report noted no findings of related x-ray abnormalities or noted no x-ray evidence of osteoarthritis.  

Upon review, these statements are contradicted by the May 2013 VA examination report.  As referenced, the examination report did note "none" in response to an item of "cold-injured are(s) with arthritis or stiffness of joints."  Later in the examiner's opinion section, however, the results of May 2013 x-rays of the Veteran's feet were included, which noted an impression of "[m]ild degenerative change with calcaneal spurs, hallux valgus and hammertoe deformities."  In addition, the examiner stated that "[a]ccording to a widely-utilized, literature-based medical source, 'Up-To-Date'...Late and long-term or permanent sequelae include...arthritis, bony abnormalities" and then stated that "[t]he [V]eteran has mild degenerative changes bilateral foot."  This demonstrated that x-ray abnormalities of the affected area (the feet) were documented by the May 2013 VA examination report.  The presence of x-ray abnormalities of the affected area, combined with the presence of nail abnormalities as previously discussed, resulted in the presence of the required two symptoms from the second group of symptoms for a 30 percent disability rating under Diagnostic Code 7122.  When considering the presence of the required one symptom from the first group of symptoms, cold sensitivity as discussed above, this means that the criteria for a 30 percent disability rating under Diagnostic Code 7122 were demonstrated by the May 2013 VA examination report and at the time of the June 2013 rating decision.  

In light of this, as the symptom of x-ray abnormalities was present, the symptom of color changes was not necessary for a 30 percent disability rating under Diagnostic Code 7122, and even assuming (without deciding) that this symptom was not present, this does not necessarily result in a 30 percent disability rating under Diagnostic Code 7122 not being warranted.  As such, even if color changes were not present and were noted in error by the June 2013 rating decision, this was not CUE because it would not have resulted in a manifestly different outcome.

In review, a June 2013 rating decision assigned 30 percent disability ratings for the Veteran's bilateral foot disabilities.  As discussed, while certain findings in the June 2013 rating decision could be considered errors, these errors are not CUE.  CUE "is a very specific and rare kind of error" and the errors in the June 2013 rating decision did not meet the specific requirements of CUE because, based on the record that existed at the time of the June 2013 rating decision, had such errors not been made, the outcome would not have been manifestly different.  Stated differently, even assuming (without deciding) that certain errors discussed above were made in the June 2013 rating decision, these errors did not change the outcome of the June 2013 rating decision because the evidence of record as it existed at that time demonstrated that the Veteran's bilateral foot disabilities met the requirements for a 30 percent disability rating under Diagnostic Code 7122.  In this regard, cold sensitivity (from the first group of symptoms) and nail abnormalities and x-ray abnormalities (from the second group of symptoms) were demonstrated and these findings met the requirements for a 30 percent disability rating under Diagnostic Code 7122.  

In sum, therefore, the Board finds that the reduction of the assigned disability ratings for the Veteran's bilateral foot disabilities from 30 percent to 20 percent on the basis of CUE in the June 2013 rating decision was improper because there was not CUE in the June 2013 rating decision.  As such, the Board concludes that restoration of the previously assigned 30 percent disability ratings for the Veteran's bilateral foot disabilities is warranted and to this extent, the Veteran's claims are granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.2600(e), 4.104, Diagnostic Code 7122 (2016).
 




II.  Disability Rating in Excess of 30 Percent for Right and Left Feet Disabilities

Procedural History

As outlined in detail above, a June 2013 rating decision granted entitlement to service connection for bilateral foot disabilities.  A 30 percent disability rating was assigned, effective January 11, 2011.  While this disability was subsequently reduced by the AOJ, the Board has restored that rating, as outlined above.  As such, the Veteran has been assigned 30 percent disability ratings under Diagnostic Code 7122 for his bilateral foot disabilities throughout the appeal period.   

As noted above, the Veteran filed a NOD in July 2013 as to the June 2013 rating decision that assigned 30 percent disability ratings for the Veteran's bilateral foot disabilities.  As such, separate from the issue discussed above regarding the restoration of a reduced disability rating, the Veteran has also appealed the initial assigned disability rating.  The issues on appeal, therefore, are entitlement to an initial disability rating in excess of 30 percent for bilateral foot disabilities.  

Duty to Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

These issues arise from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a January 2011 letter, prior to the June 2013 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records, private medical records and Social Security Administration (SSA) records.  As will be outlined further below, additional claims are being remanded and on remand additional VA treatment records are being requested that may be outstanding.  Of record currently is various evidence that addresses the severity of the Veteran's bilateral foot disabilities, to include a May 2016 private medical opinion that discusses these disabilities.  Due to the ample evidence already of record, any outstanding VA treatment records would likely not provide additional evidence altering the outcome of these claims and remanding to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with VA examinations in May 2013 and February 2015.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Evidence and Analysis 

As noted, the Veteran has been assigned 30 percent disability ratings under Diagnostic Code 7122 for his bilateral foot disabilities throughout the appeal period.  The assigned 30 percent disability rating is the highest schedular rating available under this Diagnostic Code.  

The Board notes that the May 2013 VA examination report noted a diagnosis of mild trench foot bilaterally with mild residual and noted a problem associated with the diagnosis as cold injury.  An opinion was provided stating that "the Veteran's [c]old injury (residuals) is at least as likely as not...caused by, or a result of, or aggravated by [c]old injury that occurred" in service.  As such, the Veteran's bilateral foot disabilities, which were characterized by the AOJ as mild trench foot, are a cold injury.  Diagnostic Code 7122 is titled "Cold injury residuals."  The United States Court of Appeals for Veterans Claims (Court) has held that "when a condition is specifically listed in the [rating] Schedule, it may not be rated by analogy."  See Ulysses Copeland v. McDonald, 27 Vet. App. 333 (2015); see also 38 C.F.R. § 4.20 (2016) (titled "Analogous ratings" and stating that "[w]hen an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury").  

Applying the Court's holding, because the Veteran has been diagnosed and service connected for cold injury residuals (characterized by the AOJ as trench foot), it would be inappropriate to rate his bilateral foot disabilities by analogy to other diagnostic codes.  Thus, consideration of alternative diagnostic codes is not warranted in this case and the Veteran cannot obtain a higher disability rating for his bilateral foot disabilities on a schedular basis, as he is already in receipt of the highest schedular disability ratings available under the applicable Diagnostic Code throughout the appeal period.

The Board notes that Note 1 to Diagnostic Code 7122 instructs to "[s]eparately evaluate... complications such as...peripheral neuropathy, under other diagnostic codes."  In this regard, the Veteran is separately service connected for left and right lower extremity neuropathy, which are assigned compensable disability ratings under separate diagnostic codes (Diagnostic Codes 8520 and 8620).  

In sum, the Board finds that the Veteran's bilateral foot disabilities are specifically listed in the rating schedule, specifically under Diagnostic Code 7122, and therefore rating by analogy is not appropriate.  The Board also finds that the Veteran is assigned the highest schedular disability ratings available under Diagnostic Code 7122 for his bilateral foot disabilities throughout the appeal period.  As such, the Board concludes that, throughout the appeal period, a disability rating in excess of 30 percent is not warranted for the Veteran's bilateral foot disabilities and to this extent his claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

While a higher schedular disability rating is not available for the Veteran's bilateral foot disabilities, a higher disability rating is potentially warranted on an extraschedular basis.  In this regard, extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2016).  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's bilateral foot disabilities were manifested by a variety of signs and symptoms.  Specific manifestations included cold sensitivity, nail abnormalities and x-ray abnormalities, as noted by the May 2013 VA examination report and discussed further above.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule pursuant to Diagnostic Code 7122.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, as outlined further below, three increased rating claims are being remanded for further development.  As such, further consideration pursuant to Johnson may be considered with subsequent adjudications of these claims, if deemed appropriate.

III.  Service Connection for a Bilateral Hearing Loss Disability

VA's Duty to Notify and Assist

The Veteran was provided with adequate notice in a January 2011 letter, prior to the June 2013 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), private medical records, VA treatment records and SSA records.  As noted, additional claims are being remanded and on remand additional VA treatment records are being requested that may be outstanding.  As will be discussed, the Veteran's bilateral hearing loss disability claim is being denied on the basis of the lack of a current disability.  The Veteran has not asserted that VA treatment records contain a diagnosis of such a disability.  As any outstanding VA treatment records would likely not address the reason for denial of this claim, remanding to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with a VA examination in May 2013.  Upon review, the Board finds this VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

Legal Criteria
      
Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993). 


Evidence and Analysis

In January 2011, the Veteran filed a claim for entitlement to service connection for bilateral sensorineural hearing loss.  He was afforded a VA audio examination in May 2013.  Upon examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
20
LEFT
15
20
15
20
20

The speech recognition score for the right ear was 96 percent and for the left ear it was 94 percent.  The examiner noted a diagnosis of normal hearing.  A negative opinion was provided as to direct service connection, which stated in part that the Veteran's "[h]earing is normal bilateral at today's...evaluation."  

The May 2013 VA audio examination report contained the only audiometric test results of record during the appeal period that are valid for purposes of applying VA laws in accordance with 38 C.F.R. § 3.385 (2016).  

Also of record is a March 2011 VA audiology consult treatment note signed by an audiologist, which stated that the "Veteran reports difficulty in all listening environments."  Pure tone audiometry via air and bone conduction was referenced and it was noted "[b]ilaterally: [within normal limits] at all frequencies."  The note also stated that "results today show thresholds [within normal limits]," referenced "[within normal limits] audiometric test results" and that "today's test results reflect normal auditory acuity."  The note also stated "WR: 96% AD; 100% AS (excellent bilaterally)."  These results did not indicate a bilateral hearing loss disability for VA purposes.  The Veteran was later afforded a VA examination in May 2013, which included full audiometric testing in compliance with 38 C.F.R. § 3.385 (2016).  

Upon review, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is not warranted.  The only audiometric test results of record during the appeal period that are valid for purposes of applying VA laws in accordance with 38 C.F.R. § 3.385 (2016) are from the May 2013 VA audio examination report.  These results do not show that the Veteran had auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score less than 94 percent, as required pursuant to 38 C.F.R. § 3.385 (2016).  

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show a bilateral hearing loss disability for VA purposes and without this, the Veteran's claim cannot succeed.   
 
The Board has considered the Veteran and his representative's lay statements and contentions.  The Veteran is competent to testify that he has decreased hearing acuity.  The Veteran, however, is not competent to establish hearing loss disability for VA purposes, as this is a medical question that must be based on audiometric testing pursuant to 38 C.F.R. § 3.385 (2016).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Board finds the May 2013 VA audio examination report to be the most probative evidence of record as to the issue of whether the Veteran has a bilateral hearing loss disability for VA purposes, as this report contained the only audiometric test results of record during the appeal period that are valid for purposes of applying VA laws in accordance with 38 C.F.R. § 3.385 (2016).  

In conclusion, the Board finds that the Veteran did not have a bilateral hearing loss disability for VA purposes during the appeal period.  As such, the Board concludes that a bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).  The criteria for entitlement to service connection for a bilateral hearing loss disability have therefore not been met and to this extent, the Veteran's claim is denied.

IV.  Service Connection for a Right Wrist Disability

VA's Duty to Notify and Assist

The Veteran was provided with adequate notice in a January 2011 letter, prior to the June 2013 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are STRs, private medical records, VA treatment records and SSA records.  As noted, additional claims are being remanded and on remand additional VA treatment records are being requested that may be outstanding.  As will be discussed, the Veteran's right wrist disability claim is being denied on the basis of the lack of a nexus between the current disability and the Veteran's active service.  The Veteran has not asserted that VA treatment records contain evidence of such a nexus.  As any outstanding VA treatment records would likely not address the reason for denial of this claim, remanding to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with a VA examination in May 2013.  Upon review, the Board finds this VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

Evidence and Analysis

As referenced above, generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Initially, the May 2013 VA examination report, specifically a Wrist Conditions DBQ, noted a diagnosis of a right wrist strain, with a date of diagnosis of 1996.  As such, evidence indicates a current right wrist disability.

STRs also documented in-service right wrist treatment.  In this regard, an August 17, 1996 STR noted that the Veteran was seen for a wrist injury and an assessment was noted of "soft-tissue injury to [right] wrist."  An August 27, 1996 STR noted a complaint of "[right] wrist pain since pugil sticks I, [Veteran] reinjured wrist yesterday."  An assessment was noted of rule out navicular fracture.  An August 30, 1996 STR noted "pain to [right] hand [times] 3 [weeks], injured during hitting skills I (96/08/17)...Pain went away.  Injured again in Hitting skills II; same injury (4/5 days ago)."  It was referenced that an x-ray from the last appointment was negative.  An assessment was noted of improved wrist sprain.  A March 2002 STR noted a complaint of right wrist pain for one day.  The STR also noted the application of a brace to the left hand.   

An April 2004 STR labeled as Separation Screening included a notation from a physician that there were no medical complaints, no medications and no change in health or condition since the last physical examination in 2003.  On an April 2004 Report of Medical Assessment form, the Veteran reported that compared to his last physical examination, his overall health was the same.  In a section completed by a health care provider, it was noted that there were no deficits noted and no significant past medical history or past surgical history.  

Of record is a Report of Medical Examination form dated in 2003 (the exact month is not legible).  Upon clinical evaluation, it was noted that the Veteran's upper extremities were normal.  It was noted that the Veteran was qualified for service.

Also of record is a February 2003 Report of Medical History form.  A portion of this form asked whether the Veteran "ever had or do you now have" various medical issues.  The Veteran responded yes to the item of "painful shoulder, elbow or wrist."  In an accompanying section of the form that allowed explanation of positive reports in response to the various medical issues, the Veteran specifically noted in response to the yes item of painful shoulder, elbow or wrist, "left shoulder."  In a portion of the form completed by health care examiner, shoulder pain was referenced, but no reference was made to any right wrist issues.

The May 2013 Wrist DBQ noted that degenerative or traumatic arthritis was not documented.  Copied in the DBQ, though apparently not of record in the Veteran's STRs, were the results of in-service x-rays.  The first of these was from August 27, 1996 and noted a reason for order of "right wrist pain [times] 3 days after injuring wrist in hitting skills.  Currently with mild snuff box tenderness and pain on extension."  It was noted that "[m]ultiple views of the carpal navicular reveal no evidence or fracture, dislocation" and an impression was noted of "unremarkable navicular series."

Also included in the DBQ were the results of a February 2004 right wrist x-ray, which noted a reason for order of "pain [rule out fracture]."  Findings were noted of "[r]outine radiographs of the right wrist demonstrate no evidence of acute fracture or dislocation" and an impression was noted of "[n]o evidence of acute fracture."

In the May 2013 Wrist DBQ, under the medical history heading, it was noted that the Veteran reported injuring his right wrist while in boot camp in 1996 "during the boxing phase" and that "[h]e was able to complete boot camp."  It was also noted that "[i]n 2003 [the Veteran] states he had a hair line fracture in the right wrist, injury from [martial] art program he either fell on it or hit it.  He states X-ray noted the fracture and in brace for few weeks.  He had temp light duty."  It was also noted that "[s]ince his discharge the [V]eteran] states he gets sharp pain in the right distal wrist, when he lifts something heavy."

A negative opinion as to direct service connection was provided with the May 2013 VA examination report.  The opinion provided stated that "[i]t is the examiner's opinion that the Veteran's [r]ight wrist condition (strain) is less likely as not (less than 50/50 probability) cause by, or a result of, or aggravated by [r]ight wrist injury that occurred" in service.  Included as part of the rationale were the results of a May 2013 right wrist x-ray, with an impression noted of "[t]here is no significant abnormality noted."  The examiner also stated that "[t]he Veteran's [STRs] notes acute resolved right wrist sprains.  The Xrays are negative for fracture," and then copied again the results of the August 27, 1996 and February 2004 x-rays previously discussed.  The examiner additionally stated that "[a]vailable medical records do not document chronicity of condition during and since separation from service."     
    
Upon review, the Board concludes that entitlement to service connection for a right wrist disability is warranted.  The Veteran's primary contention has been that a right wrist disability is related to in-service right wrist injuries.  See January 2011 Claim (noting "right wrist injury with compression fractures from Marine Corps marshal arts program").  As to this issue, the Board finds that a right wrist fracture was not incurred in or aggravated by active service.  The Board finds that the most probative evidence of record as to this issue is the May 2013 VA opinion, which contained a negative opinion as to direct service connection.  The examiner reviewed the Veteran's claims file and provided a rationale to justify the provided opinion.  In addition, the Board notes that there is no competent opinion of record contrary to the examiner's conclusion.  In short, this negative opinion is the most probative evidence of record as to the issue of whether a nexus exists between the claimed current right wrist fracture and his active service.  

The Board has considered the Veteran's contentions.  The Veteran has reported that he fractured his right wrist in service.  See January 2011 Claim; May 2013 VA Wrist DBQ; May 2013 Mental Disorders DBQ (noting "[w]rist pains (reportedly broken twice in military").  To the extent that the Veteran may be considered competent to report that he fractured his wrist in service or to report that a medical professional told him this, the Board finds the Veteran's report of such to be contradicted by other evidence of record.  Specifically, as cited in the May 2013 Wrist DBQ, two in-service x-ray reports specifically noted no fracture.  The second such x-ray report was dated in February 2004, which is after the reported right wrist hair line fracture in 2003 as reported by the Veteran in the May 2013 VA Wrist DBQ.  The contemporaneous objective x-ray reports are more probative as to the issue of whether the Veteran sustained an in-service right x-ray fracture than the later reports of such by the Veteran.  

However, the appellant does has a sprain.  During service there were repeated complaints.  According to the record, another X-ray examination of the wrist was conducted in 2004.  Although negative for fracture, the mere fact that an examination was conducted suggests some form of pathology.  Here, we are unwilling to dissociate the post sprain from the in-service sprain.  Considering the nature of the condition, the fact that there was no on-going treatment is not overly relevant.

In view of the fact that there is no evidence of a post-service injury, it is far more likely and logical that the in-service and post service sprains are the same.

V.  Service Connection for Sleep Apnea

VA's Duty to Notify and Assist

The Veteran was provided with adequate notice in a February 2015 letter, prior to the March 2015 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are STRs, private medical records, VA treatment records and SSA records.  As noted, additional claims are being remanded and on remand additional VA treatment records are being requested that may be outstanding.  As will be discussed, the Veteran's sleep apnea claim is being denied on the basis of the lack of a nexus between the current disability and the Veteran's active service.  The Veteran has not asserted that VA treatment records contain evidence of such a nexus.  As any outstanding VA treatment records would likely not address the reason for denial of this claim, remanding to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  With respect to the sleep apnea claim, the Veteran was not afforded a VA examination and no VA opinion was obtained.  The Board, however, finds that no VA examination or opinion is necessary for this claim, which will be discussed further below.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

Evidence and Analysis 
      
As referenced above, generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Initially, VA treatment records indicated a diagnosis of sleep apnea.  Specifically, an August 2014 VA treatment note, noted as a "Portable Sleep Study Report," noted an immpression of obstructive sleep apnea.  As such, the evidence indicates a current disability.

The STRs did not reference sleep apnea or any relevant complaints.  An April 2004 STR labeled as Separation Screening included a notation from a physician that there were no medical complaints, no medications and no change in health or condition since the last physical examination in 2003.  On an April 2004 Report of Medical Assessment form, the Veteran reported that compared to his last physical examination, his overall health was the same.  In a section completed by a health care provider, it was noted that there were no deficits noted and no significant past medical history or past surgical history.  

Of record is a Report of Medical Examination form dated in 2003 (the exact month is not legible).  Upon clinical evaluation, it was noted that the Veteran's nose, sinuses, mouth and throat and lungs and chest were normal.  It was noted that the Veteran was qualified for service.

Also of record is a February 2003 Report of Medical History form.  A portion of this form asked whether the Veteran "ever had or do you now have" various medical issues.  The Veteran responded no to the item of "[f]requent trouble sleeping."  

The Veteran filed a claim in September 2014 that stated in its entirety "[p]lease accept this as a request to initiate the claim for the following condition: 1. Sleep Apnea."  The Veteran's July 2015 NOD and April 2016 substantive appeal did not provide additional specific information regarding the Veteran's sleep apnea claim.

A July 2014 VA treatment note stated that the Veteran "states had houseguests several weeks ago, they stated he is a loud snorer and he is now agreeable to having a sleep study."  An August 2011 VA sleep medicine consult stated a chief complaint of "[r]eports loud snoring."  As noted, an August 2014 VA treatment note, noted as a "Portable Sleep Study Report," noted an immpression of obstructive sleep apnea.  These VA treatment notes did not contain information as to the onset or duration of the Veteran's sleep apnea (to include his snoring).    
  
Post-service evidence of record included report from the Veteran as to having had sleep issues in service.  In this regard, a May 2013 VA Mental Disorders DBQ stated that "[t]he Veteran attributed his loss of rank [and] [g]eneral discharge to the consequences of sustaining a back injury, including being late on a number of occasions because of disrupted sleep due to pain."  

With respect to this post-service report of sleep problems in service, as referenced earlier, an April 2004 STR labeled as Separation Screening included a notation from a physician that there were no medical complaints and no change in health or condition since the last physical examination in 2003.  Also, on an April 2004 Report of Medical Assessment form, the Veteran reported that compared to his last physical examination, his overall health was the same and in a section completed by a health care provider, it was noted that there were no deficits noted.  Additionally, the referenced 2003 physical examination report noted upon clinical evaluation that the Veteran's nose, sinuses, mouth and throat and lungs and chest were normal.  Moreover, a February 2003 Report of Medical History form included a negative response from the Veteran as to ever having had or having now frequent trouble sleeping.  As such, these contemporaneous STRs are in contrast to the Veteran's later report of sleep problems in service.  His more recent statements are in contrast with the contemporaneous record and are not credible.  The May 2013 VA Mental Disorders DBQ that included a report from the Veteran as to in-service sleep problems referenced that such problems were due to pain, possibly from a back injury (the Board notes that the Veteran is service connected for a low back disability).

Upon review, the Board concludes that entitlement to service connection for sleep apnea is not warranted.  The only evidence of an in-service event is the Veteran's post-service report of in-service sleeping problems.  There is no indication that the Veteran's current sleep apnea is related to the reported in-service sleeping problems or otherwise to his active service.  While the Veteran reported in-service sleeping problems post-service, such sleeping problems were reported as being related to pain, possibly from a back injury.  Overall, there is no reliable evidence that indicates that the Veteran's current sleep apnea, which was identified in 2014, was related to his active service that ended in 2004, to include the later reported in-service sleeping problems.

To the extent that the Veteran (or his representative's) statements can be construed to relate his current sleep apnea to his active service, the Board finds that the Veteran is not competent to address the issue of whether his sleep apnea is related to his active service (including reported sleeping problems), as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not stated that a competent medical professional had stated that such an etiological relationship existed.  In other words, there are no Jandreau type exceptions.

As referenced above, generally in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, while a current disability exists (sleep apnea), the evidence does not establish a nexus between an in-service event (for purposes of this decision the Board has assumed that the Veteran has competently and credibly reported experiencing in-service sleep problems) and the current disability.  As the evidence does not establish this required nexus, entitlement to service connection for sleep apnea is not warranted on a direct basis.

The Board notes that the Veteran was not afforded a VA examination and that no VA opinion was obtained regarding the sleep apnea claim, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, there was competent evidence of a current disability.  However, the evidence of record does not contain an indication that the current sleep apnea may be associated with the Veteran's active service.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted.

In conclusion, the Board finds that the sleep apnea is not related to the Veteran's active service.  As such, the Board concludes that sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The criteria for entitlement to service connection for sleep apnea have therefore not been met and to this extent, the Veteran's claim is denied.  

VI.  Entitlement to a TDIU

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed.

Legal Criteria

A total disability rating for compensation purposes may be assigned, as relevant, where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  For purposes of the referenced one disability of 40 percent or more, 38 C.F.R. § 4.16(a) (2016) states that "the following will be considered as one disability...Disabilities of...one or both lower extremities, including the bilateral factor, if applicable."  

With respect to entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Evidence and Analysis 

The Veteran's service-connected disabilities include right and left foot disabilities (assigned 30 percent disability ratings from January 2011, as addressed herein), a low back disability (assigned a 20 percent disability rating from September 2009), left lower extremity neuropathy (assigned a 10 percent disability rating from January 2010) and right lower extremity neuropathy (assigned a 0 percent disability rating from March 2010 and a 10 percent disability rating from June 2010).  The Veteran's combined disability rating was 20 percent from September 2009, 30 percent from January 2010, 40 percent from June 2010 and 70 percent from January 2011.  Service connection has now been granted for wrist sprain.

The threshold requirements for a TDIU have been met during the appeal period.  See 38 C.F.R. § 4.16(a) (2016).  As noted, from January 2011 the Veteran had a combined 70 percent disability rating.  At that time, the additional requirement of at least one disability ratable at 40 percent or more was also met.  Pursuant to 38 C.F.R. § 4.16(a) (2016), the Veteran's disabilities of both lower extremities, including the bilateral factor, are to be considered one disability.  In this regard, the Veteran's right and left foot disabilities were assigned separate 30 percent disability ratings, and the left and right lower extremity neuropathy were assigned separate 10 percent disability ratings.  When combined, these disability ratings result in a disability rating in excess of 40 percent.  See 38 C.F.R. § 4.25 (2016) (explaining how disability ratings are combined).  As the Veteran had a combined disability rating of 70 percent and had one disability of 40 percent or more (as contemplated by 38 C.F.R. § 4.16(a) (2016)), the threshold requirements for a TDIU have been met during the appeal period.  See 38 C.F.R. § 4.16(a) (2016).

Of record is an August 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran noted that the service-connected disability that prevented him from securing or following any substantially gainful occupation was "lumbar spasms/anxiety-attacks/heavy depression."  The Board notes that the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is being remanded.  The Veteran noted that his disability affected his full-time employment in October 2009 and that he last worked full-time and became too disabled to work in October 2009.  Following separation from active service in June 2004, the Veteran noted that he worked in security from 2004 to 2005, at a call center from 2005 to 2006, in corrections from 2006 to 2008 and in security from 2008 to 2009.  The Veteran noted that he left his last job because of his disability and that he had not tried to obtain employment since he became too disabled to work.  The Veteran noted that he had 4 years of college education.  

Also of record is an October 2014 VA form 21-8940.  The Veteran noted that the service-connected disability that prevented him from securing or following any substantially gainful occupation was "spinal stenosis, sleep apnea[,] anxiety, foot damage."  The Board notes that the Veteran's claim for entitlement to service connection for sleep apnea was denied herein and his claim for entitlement to service connection for an acquired psychiatric disability is being remanded.  The Veteran noted that his disability affected his full-time employment in 2009 and that he last worked full-time and became too disabled to work in 2009.  He listed no employment in the last five years.  He noted that he had one year of college education, which he noted as a "medical assisting degree," with a date of training from 2009 to 2010.  He also stated that he was "too disabled to work after g[r]aduating."

Various evidence of record indicates that the Veteran's service-connected disabilities impacted his ability to secure or follow a substantially gainful occupation.  A January 2010 VA examination report noted a diagnosis of lumbar muscle spasm with back pain and left side neuropathy.  It was noted that there were effects on usual daily activities and that the effects prevented sports, that there were severe effects on chores and exercise, moderate effects on recreation and mild effects on shopping, traveling, bathing, dressing and toileting.  The examination report stated that the Veteran quit working in December 2008 from a job in corrections "because of the back pain associated with the prolonged standing, walking and running as well as physical assaults by inmates."  It was noted that the Veteran then worked in security "but continued to have chronic [low back pain] and had[] to resign in October/2009."  It was noted that he was currently unemployed and that he was "attending ATI Medical for training as a phlebotomist."  

A May 2010 peripheral nerves VA examination report noted a diagnosis of sciatica bilateral due to spinal stenosis (the May 2010 spine VA examination report noted a diagnosis of bilateral neuropathy due to spinal foraminal stenosis and included substantively similar information to the information that will be discussed).  It was noted that the Veteran was not currently employed and the reasons given for unemployment was that he was a student.  It was noted that there were significant effects on the Veteran's occupation.  Specifically noted in response to an item of "this disability's impact on occupational activities" were decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremity and pain.  Resulting work problems were noted of assigned different duties and increased absenteeism.  It was noted that there were effects on usual daily activities and that there were severe effects on sports, moderate effects on chores, shopping, exercise and recreation and mild effects on traveling, bathing, dressing, toileting and grooming.  It was additionally noted that the Veteran was "[u]n able to perform lift or carry over 10 [pounds] without discomfort."  It was also noted that the Veteran had to quit his job in law enforcement in October 2009, that "[w]alking exacerbates" and that he had sciatic pain daily.  It was noted that his current treatment was medication, which had side effects, and drowsiness was referenced.

A May 2010 spine VA examination report noted a diagnosis of lumbar muscle spasm and lumbar spinal stenosis.  It was noted that there were significant effects on the Veteran's usual occupation.  Resulting work problems were noted of assigned different duties and increased absenteeism.  Specifically noted in response to an item of "what effects of this disability impact on occupational activities" were decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremity and pain.  It was noted that there were effects on usual daily activities and that there were severe effects on sports, moderate effects on chores, shopping, exercise and recreation and mild effects on traveling, bathing, dressing, toileting and grooming.  

Also of record are multiple May 2013 VA examination reports.  A Cold Injury Protocol examination report noted a diagnosis of mild trench foot, bilateral with mild residual and noted in response to an item of "effect(s) on usual occupation and resulting work problem" that the Veteran's trench foot disability "impacts his ability to work in cold conditions due to hypersensitivity to the cold."  It was noted that the Veteran had a usual occupation of law enforcement clerical, that he was unemployed but not retired and that the reason given for unemployment was "low back condition and mental condition."

Also of record is a May 2013 Back Conditions DBQ, which noted a diagnosis of lumbar strain with spasms.  It was noted that "[t]he [V]eteran states he has not been able to secure a job in 2010 when he moved to Florida from New Mexico due to his constant low back pain."  The DBQ also noted that "[t]he [V]eteran states he has increasing back pain, constant aggravated by heavy lifting, prolonged walking, standing and sitting."  It was noted that the Veteran has functional loss and/or functional impairment of the spine, with the following specifically noted: less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing and antalgic gait.  It was noted that the Veteran's spine condition impacts his ability to work, specifically that "[t]he [V]eteran's condition impacts his ability to do a physical demanding job with prolonged standing, walking and lifting."

Additionally of record is a May 2013 Peripheral Nerve Conditions DBQ, which noted a diagnosis of radiculopathy bilateral lower extremity.  It was noted that the Veteran's peripheral neuropathy impacted his ability to work, specifically that "[t]he [V]eteran's condition impacts his ability to do a physical demanding job with prolonged standing, walking and lifting."

In addition, a General Medical DBQ was completed.  The DBQ stated that "[t]he examiner is asked to provide an opinion, on the [V]eteran's claims for individual unemployability for his service connected disability, [peripheral neuropathy] lower extremities."  The provided opinion stated that:

The [V]eteran's condition impacts his ability to do a physically demanding job with prolonged standing, walking and lifting.  He would be able to do a sedentary job with restrictions, more frequent breaks to change positions.  It is the opinion of this Examiner that the [V]eteran is able to perform sedentary work, exerting mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, push, pull, or otherwise move objects.  Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are Sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.

Also of record is a February 2015 Back DBQ.  Diagnoses were noted of lumbar strain with muscle spasm (spinal stenosis) and degenerative disc disease of the lumbar spine with intervertebral disc syndrome and radiculopathy of the bilateral lower extremities.  It was noted that the Veteran has functional loss and/or functional impairment of the spine, with the following specifically noted: less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.  It was also noted that pain, weakness and fatigability could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.  The DBQ noted that the Veteran's back condition impacted his ability to work.  It was noted that due to the Veteran's condition, he would be able to lift 25 pounds, walk 100 feet at one time, walk a quarter mile during an 8 hour day, sit at one time for 30 minutes and stand at one time for 5-10 minutes and that he could sit/stand during an 8 hour day for one hour.  

Also completed was a Foot Conditions DBQ, which noted a diagnosis of bilateral mild trench foot, with mild residual.  It was noted that the Veteran reported flare-ups that impacted the function of the foot, specifically that "[h]e cannot stand for more than 5-10 Minutes."  It was noted that the Veteran reported functional loss or functional impairment of the feet and that "[b]etween the [V]eteran[']s sciatica and bilateral trench foot, [V]eteran is unable to stand for greater than 5 to 10 minutes, nor is he able to walk greater than 100 yards."  The DBQ noted that the Veteran's foot condition chronically compromised weight bearing.  The DBQ also noted, with respect to functional loss or impairment, excess fatigability, pain on movement and interference with standing.  It was also noted that the Veteran's condition impacts his ability to perform any type of occupational task.  Specifically, the DBQ stated that "[b]etween the [V]eteran[']s chronic low back pain and bilateral foot condition...is unable to stand for more than 10 minutes, nor is he able to walk for more than 100 feet.  Both of these limitations would significantly impair the [V]eteran's ability to work."

Additionally, a February 2012 SSA decision by an Administrative Law Judge found that the Veteran "has the following severe impairments: spinal stenosis - degenerative disc disease, recurrent major depression, an anxiety disorder [not otherwise specified], and a history of alcohol dependence."  The decision found that the Veteran was disabled since October 2009.  

Also of record is a May 2016 private medical opinion, titled an Expert Independent Medical Review.  This opinion was provided by Dr. D.M., who stated that he "practiced as an Orthopaedic Surgeon for over 26 years."  Dr. D.M. stated that he "completed a detailed review of this [V]eteran's entire VA claims file" and the provided opinion cited and quoted various evidence of record, including both medical and lay evidence.  

The opinion also documented a telephone interview that Dr. D.M. conducted with the Veteran.  With respect to this interview, it was noted that the Veteran experienced constant back pain, that "[h]e can only sit for approximately 10-12 minutes before his back pain will start to increase" and that when standing, "[t]ypically within 10-15 minutes his low back pain will increase but so will his bilateral foot pain."  It was also noted that "[h]e has difficulty walking because of his back symptoms as well as his bilateral foot symptoms.  He has difficult bending over as well."  The opinion also stated that "[p]rolonged sitting will accentuate not only his back pain, but his bilateral lower extremity radiculopathy" and "[h]is lower extremity bilateral radiculopathy is present every day, and is made worse depending upon his activities."  With respect to work history, the opinion noted that the Veteran worked as a security guard from 2008-2009, but that "[h]e finally reached the point where his back symptoms in particular forced him to stop working."  It was also noted that the Veteran obtained a certificate as a Medical Assistant during this time frame and that after obtaining this certificate, the Veteran "discovered that there was a lot of sitting associated with the actual work, and because of his symptoms from his service-connected disabilities, was not able to pursue a career as a Medical Assistant despite the work being quite sedentary in nature."

Dr. D.M. stated that "[f]rom an Orthopaedic Surgery standpoint, it is my medical opinion that it is at least as likely as not that [the Veteran] has not been able to secure and follow substantial gainful employment as of 2009, when he last worked as a Security Guard."  Dr. D.M. stated that this was based on "several reasons."  He stated that "[t]he [V]eteran's employment has always required extensive sitting and ambulation.  Because of his symptoms from his service-connected disabilities, the [V]eteran by 2009, was not physically able to perform either one of these functions (prolonged sitting/ambulating) on a consistent basis that enabled him to remain substantially gainfully employed."  The opinion also referenced the Veteran's Medical Assistant certificate and stated that "the job would have required the [V]eteran to be on his feet most of his working day" and that "[w]hen he would not have been required to be on his feet, as a Medical Assistant the [V]eteran would have been required to sit for prolonged periods of time."  Dr. D.M. then stated that "[i]t is well documented in the record, and was reported to this evaluator, that the [V]eteran's service-connected disabilities preclude him from prolonged periods of standing and sitting."  In addition, under the Conclusion heading, Dr. D.M. stated that:

it is my medical opinion that it is at least as likely as not that the [V]eteran has been unable to secure and follow substantially gainful employment of any kind since 2009 as a result of his service-connected disabilities, without regard to any other non-service connected condition.  He has been and continues to be extremely limited in his ability to sit, stand and walk for prolonged periods of time.

In addition, various lay statements are of record from the Veteran.  In a June 2010 statement, the Veteran stated that "I have tried clerical and sitting jobs and am unable to do either."  In a November 2010 statement, the Veteran stated that "I am currently unable to work due to service related injury."  In an August 2011 statement, the Veteran stated that "[f]or my Lumbar spasms, I am currently under heavy medications...This medication is a heavy muscle relaxer and keeps me at a narcotic state though out the day.  This keeps me out of commission for any labor, driving, or clerical position."  The Veteran also referenced an "inability to exercise, walk a long distance, run, prolong sit, prolong stand, and even bend repeatedly."  The Veteran additionally stated that "[w]hile being under a spasm medication with narcotic effects, and prone to more spasms if gainfully employed for labor or clerical work, I would be terminated time and time again."  

In addition, also of record is a detailed May 2016 affidavit from the Veteran.  The Veteran's statements included that "[d]ue to my service connected conditions, I am unable to obtain and maintain substantially gainful employment.  I last worked in 2009 as a security guard," that "I can stand for about 10 to 12 minutes before I start having back spasms," that "[t]he medications I do take leave me feeling very drowsy, and this affected my quality of work while I was employed," that "I can't bend over" and that when working at a call center "I could not sit for nearly as long as I needed to, as after only 8 to 10 minutes I need to move around due to increased pain, and typically it takes at least 5 minutes for the paint to start to subside a little."  The Veteran also stated that "[i]n all of my jobs since I was discharged from the military, I have respectfully resigned before I could be fired" and that "[o]nce the situation got to where I could see things were getting bad, I quit, rather than having a termination in my history.  Due to my service connected conditions, I am unable to work."  

Upon review of the evidence of record, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As outlined above, various evidence of record indicated that the Veteran's service-connected disabilities impacted his ability to secure or follow a substantially gainful occupation.  Multiple VA examination reports discussed the functional impact of the Veteran's service-connected disabilities.  Also, as referenced, a February 2012 SSA decision by an Administrative Law Judge found that the Veteran was disabled since October 2009, at least in part, due to the Veteran's service-connected low back disability.  While SSA decisions are not controlling for VA determinations, they are pertinent to the Veteran's claim and the Board finds the grant of SSA disability benefits that were in part due to his low back disability to be highly probative evidence as to whether entitlement to a TDIU is warranted.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, while the Board notes that that the ultimate TDIU determination rests with VA and not a medical examiner, the Board finds the May 2016 private medical opinion referenced above to be highly probative evidence as to the issue of whether entitlement to a TDIU is warranted.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  This opinion was provided by a doctor who had practiced as an orthopaedic surgeon for over 26 years.  Additionally, the doctor reviewed the claims file and interviewed the Veteran prior to providing a lengthy and thorough opinion that cited and quoted various evidence of record, including both medical and lay evidence.  Dr. D.M.'s provided opinion stated, in part, that "it is my medical opinion that it is at least as likely as not that the [V]eteran has been unable to secure and follow substantially gainful employment of any kind since 2009 as a result of his service-connected disabilities."  This opinion was supported by a valid rationale, to include discussion surrounding the impact of the Veteran's service-connected disabilities on his ability to sit, stand and walk for prolonged periods of time.  

The Board acknowledges that the May 2013 General Medical DBQ contained an opinion stating that the Veteran "would be able to do a sedentary job with restrictions, more frequent breaks to change positions."  This opinion, however, only addressed left and right lower extremity neuropathy.  As such, the Board finds that this opinion is of less probative value than the May 2016 private medical opinion.  The May 2016 opinion was the only medical opinion of record that addressed all of the Veteran's service-connected disabilities and as such it is afforded greater probative value.  

The Board again notes that while the ultimate TDIU determination rests with VA and not a medical examiner, the Board finds the positive May 2016 private medical opinion referenced above to be highly probative evidence as to the issue of whether entitlement to a TDIU is warranted.  This opinion, and other evidence of record, indicated that the Veteran's service-connected disabilities impacted his ability to stand and sit for prolonged periods of time, which would impact both physical and sedentary employment.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board therefore concludes that entitlement to a TDIU is warranted and to this extent, the Veteran's claim is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


ORDER

Restoration of the 30 percent disability rating for mild trench foot, with mild residual, right, is granted.

Restoration of the 30 percent disability rating for mild trench foot, with mild residual, left, is granted.

Entitlement to an initial disability rating in excess of 30 percent for mild trench foot, with mild residual, right, is denied.

Entitlement to an initial disability rating in excess of 30 percent for mild trench foot, with mild residual, left, is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a right wrist sprain is granted.

Entitlement to service connection for sleep apnea is denied.  

Entitlement to a TDIU is granted.


REMAND

I.  Disability Rating for a Low Back Disability

Merits

The Veteran was afforded VA examinations for his low back disability in January 2010, May 2010, May 2013 and February 2015.  In a recent case, the United States Court of Appeals for Veterans Claims held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

In addition, the February 2015 VA examination report noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  It also noted that he had incapacitating episodes over the past 12 months due to IVDS and that the total duration of all incapacitating episodes of the past 12 months was at least 6 weeks.  

While the February 2015 VA examination report noted incapacitating episodes, it is not currently clear from the other evidence of record whether the noted incapacitating episodes "require[d] bed rest prescribed by a physician  The examiner will be asked to address the issue of IVDS and incapacitating episodes.  Also, as will be explained further below, additional VA treatment records are being requested on remand that may provide further relevant information as to this issue.  Additionally, the Veteran (and his representative) is notified that he may submit information or medical records relating to the duration of incapacitating episodes that he experiences that "require[] bed rest prescribed by a physician and treatment by a physician."

Finally, the May 2013 VA examination report, specifically the Back Conditions DBQ, noted a diagnosis of lumbar strain with spasms and stated that "[t]he [V]eteran states he is also seen by a civilian chiropractor that helps with the muscle spasms."  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from a chiropractor, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

II.  Disability Ratings for Left and Right Lower Extremity Neuropathy

Merits

The Veteran was last afforded a VA examination with respect to these disabilities in February 2015.  The VA examination report noted that the severity of radiculopathy was moderate for the left side and mild for the right side.  The examiner noted that "the peripheral neuropathy [Disability Benefits Questionnaire (DBQ)] has not been included with the final report as the condition has been fully addressed in the radiculopathy portion of this DBQ."  As such, the examiner's statements regarding the severity of radiculopathy can be taken as indicating the severity of the Veteran's left and right lower extremity neuropathy.

Subsequent to the February 2015 VA examination, of record is a May 2016 private medical opinion from Dr. D.M.  The opinion noted that Dr. D.M. conducted a telephone interview with the Veteran in May 2016.  It does not appear that Dr. D.M. physical examined the Veteran.  The opinion provided an in depth review of various evidence of record.  As relevant, the opinion stated that "it is my medical opinion that it is at least as likely as not that the [V]eteran's bilateral lower extremity radicular symptoms are each more severe than is represented by the individual 10% ratings for each extremity."  The opinion additionally stated that "it is my medical opinion that it is at least as likely as not that the [V]eteran's left lower extremity neuropathy is moderately severe, and that his right lower extremity neuropathy is moderate in nature, since at least 2010."  
  
These statements suggest that the Veteran's left and right lower extremity neuropathy is more severe than when evaluated at his last VA examination in February 2015.  In light of this possible increased severity and because Dr. D.M.'s conclusions were based on a telephone interview and review of records without a physical examination of the Veteran, the Board concludes that remand is required for a new VA examination that addresses the current severity of the Veteran's left and right lower extremity neuropathy.   

III.  Service Connection for Tinnitus

The Veteran filed a claim in January 2011 for entitlement to service connection for "tinnitus from episodes of ringing sensations."  He was afforded a VA audio examination in May 2013 and it was noted that the Veteran reported recurrent tinnitus.  The Board notes that the Veteran is competent to testify as to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation").  As such, the evidence indicates the existence of a present disability of tinnitus.  In addition, the STRs included a Hearing Conservation Data form that noted that the Veteran was "Routinely Noise Exposed" and the AOJ noted in a May 2013 VA examination request that "[s]ervice record documents show [V]eteran served as a Field Radio Operator; therefore moderate acoustic trauma is conceded."  

The remaining issue is whether there is a nexus between the Veteran's present disability (tinnitus) and the in-service injury (acoustic trauma).  In this regard, the May 2013 VA opinion provided a negative opinion that "[t]he condition/symptom hearing loss and tinnitus is less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military."  The provided rationale stated:

Hearing is normal bilateral at today's C&P evaluation.  The induction and separation audiograms indicate normal hearing bilaterally with no threshold shift.  [Service medical records] and STRs were silent for hearing loss and tinnitus complaints.  The Institute of Medicine [IOM] concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The IOM did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing, there was no reasonable basis for delayed onset.

Upon review, the Board concludes that this opinion and rationale is inadequate and that remand is therefore required for an additional VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The rationale provided is premised on two points - first, that the STRs were silent for hearing loss and tinnitus complaints and second, that "[t]he IOM concluded that... there was no sufficient scientific basis for the existence of delayed onset hearing loss."  Crucially, this second point only addressed the issue of delayed onset of hearing loss and makes no mention of tinnitus, to include related to the possibility of delayed onset of tinnitus.  As such, the rationale does not address the disability on appeal, tinnitus, but instead relates to a separate disability and therefore is not probative to the key issue of whether there is a nexus between the Veteran's tinnitus and his in-service acoustic trauma.  

IV.  Service Connection for an Acquired Psychiatric Disability 

The Veteran filed a claim for entitlement to service connection for generalized anxiety disorder (GAD) in January 2011.  Evidence of record included diagnoses of other acquired psychiatric disabilities in addition to GAD.  For example, a May 2013 VA Mental Disorders DBQ noted a diagnosis of depressive disorder (in addition to GAD) and various VA treatment records noted multiple diagnoses, to include posttraumatic stress disorder (PTSD), adjustment disorder, dysthymia and cyclothymic disorder.  As such, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As referenced, the Veteran was afforded a VA mental health examination in May 2013.  While a negative opinion was provided with respect to direct service connection, crucially this opinion only addressed GAD.  As noted, the Veteran's claim has been expanded and recharacterized as one for an acquired psychiatric disability more broadly.  As such, remand is required for a new VA examination and opinion that addresses direct service connection with respect to any acquired psychiatric disability.

In addition, the evidence of record reasonably raises the issue of whether any acquired psychiatric disability is secondary to the Veteran's service-connected disabilities.  For example, in a May 2011 SSA document, the Veteran stated that he was "unable to control anxiety attacks, depression and moods with added lower back injury pains," that "back pains trigger anxiety" and that back "spasms begin and anxiety sets in and after mood heightens, depression comes in."  In addition, the May 2013 VA Mental Disorders DBQ noted under Axis IV (psychosocial and environmental problems) pain/medical problems and also included an April 2013 VA treatment note that stated that the "Veteran's primary problem at this time is grief and divorce recovery, but also issues regarding the funeral details and the limitations due to pain."  As such, while on remand, the examiner must also provide an opinion addressing secondary service connection, as outlined further in the remand directives below.

Also, as referenced, VA treatment records included a diagnosis of PTSD.  Entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).  As to a stressor, evidence of record variously referenced the Veteran as working burial detail during his active service.  For example, the Veteran's January 2011 claim for GAD referenced that such was "from seeing bodies come into Hawaii from Iraq by the scores, working burial detail for both closed and open caskets and also serving guard duty to protect the areas where bodies were stored."  See also June 2011 Veteran Statement.  In addition, an April 2011 private medical record, labeled a psychiatric assessment, from Dr. L.Y. also referenced the Veteran as working burial detail during his active service, noted a diagnosis of major depression and stated that such was a "service-connected disability as this started when he was still active in the military and triggered by the stress of his responsibilities working as part of a burial detail team."  Also, a May 2013 VA treatment note from psychiatrist Dr. N.T. referenced the Veteran as working burial duty during his active service and included a diagnosis of PTSD.

As noted above, entitlement to service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred.  When a veteran's reported stressor is not related to combat (as is the case here), the veteran's "testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.  Instead, the record must contain evidence which corroborates the [veteran's] testimony as to the occurrence of the claimed stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In addition, "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence," which means that the VA treatment records diagnosing PTSD are not sufficient to verify the occurrence of any reported in-service stressors. See Moreau v. Brown, 9 Vet. App. 389 (1996).  Crucially, however, the AOJ made no attempt to verify the Veteran's reported stressors.  As such, while on remand, appropriate action must be taken to attempt to verify the Veteran's reported stressors relating to working burial duty during his active service, as referenced in various evidence of record.  Such action must at a minimum include obtaining the Veteran's complete personnel records.  

Also, the May 2013 VA Mental Disorders DBQ stated that the Veteran "did acknowledge attending one family counseling session while in the service to address a martial crisis."  The Board notes that in-service mental health records are typically stored separately from other STRs.  As such, while on remand, appropriate action must be taken to attempt to obtain any available STRs related to mental health.

V.  All Claims 

Finally, while on remand, all outstanding VA treatment records must be obtained.  In this regard, there appears to be a gap in the VA treatment records currently of record.  Records appear to be complete from the Tampa, Florida VA system from July 2010 to March 2012 and from August 2013 to May 2015 (the most recent VA treatment records of record); however, a gap appears to exist from March 2012 to August 2013.  In this regard, in a February 2013 statement the Veteran specifically requested that his medical records be obtained from a VA facility that is part of the Tampa, Florida VA system.  As such, while on remand, all outstanding VA treatment records must be obtained, to include from March 2012 to August 2013 and from May 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from March 2012 to August 2013 and from May 2015.  

2.  Obtain the Veteran's complete personnel records.  

3.  Attempt to obtain any available STRs related to mental health (see the body of the remand for further discussion).

4.  Take appropriate action to attempt to verify the Veteran's reported stressors relating to working burial duty during his active service (see the body of the remand for further discussion).


5.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records from a chiropractor, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

6.  Afford the Veteran an appropriate VA examination to determine the current severity of his low back disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

In addition, the examiner is asked to specifically address the duration of incapacitating episodes the Veteran has experienced due to intervertebral disc syndrome (IVDS) in the last 12 months.  In this context, "incapacitating episodes" means "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) (2016).  

7.  Afford the Veteran an appropriate VA examination to determine the severity of his left and right lower extremity neuropathy.

8.  Obtain a VA opinion that addresses the Veteran's tinnitus claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service noise exposure.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

9.  Afford the Veteran an appropriate VA examination with respect to his acquired psychiatric disability claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to an April 2011 private medical record, labeled a psychiatric assessment, from Dr. L.Y., which noted a diagnosis of major depression and stated that such was a "service-connected disability as this started when he was still active in the military and triggered by the stress of his responsibilities working as part of a burial detail team."

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period is due to or caused by the Veteran's service-connected disabilities.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected disabilities.

With respect to the requested opinions identified in "b" and "c" above, while review of the entire claims folder is required, attention is invited to a May 2011 SSA document, in which the Veteran stated that he was "unable to control anxiety attacks, depression and moods with added lower back injury pains," that "back pains trigger anxiety" and that back "spasms begin and anxiety sets in and after mood heightens, depression comes in," and to the May 2013 VA Mental Disorders DBQ, which noted under Axis IV (psychosocial and environmental problems) pain/medical problems and also included an April 2013 VA treatment note that stated that the "Veteran's primary problem at this time is grief and divorce recovery, but also issues regarding the funeral details and the limitations due to pain."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

10.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


